[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2203

                       JAMSHED ANVARI,

                    Plaintiff, Appellant,

                              v.

        UNITED STATES DEPARTMENT OF VETERANS AFFAIRS,
        WILLIAM A. CONTE, EDITH NOURSE ROGERS VETERANS
        ADMINISTRATION HOSPITAL, FRANCES JULIE FUSCO,
           JOEL ARNOLD, MICHAEL CAREY, JOAN MILNER
                      AND UNITED STATES,

                    Defendants, Appellees.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Nancy Gertner, U.S. District Judge]

                            Before

                    Selya, Circuit Judge,
               Bownes, Senior Circuit Judge,
                 and Stahl, Circuit Judge.

   Jamshed Anvari on brief pro se.
   Donald K. Stern, United States Attorney, and Michael J.
Pineault, Assistant U.S. Attorney, on brief for appellees.

July 15, 1999

          Per Curiam.  Pro se plaintiff Jamshed Anvari appeals
a district court order that summarily dismissed his complaint 
based on the defendants' motion to dismiss pursuant to Fed. R.
Civ. P. 12(b)(1), (5), and (6).  Having thoroughly reviewed the
record and the parties' briefs on appeal, we conclude that the
order of dismissal is correct.  Plaintiff's claims are wholly
preempted by the remedies available to him under civil service
law.  See, e.g., Berry v. Hollander, 925 F.2d 311, 314-16 (9th
Cir. 1991); Heaney v. United States Veterans Administration,
756 F.2d 1215, 1220 (5th Cir. 1985); Premachandra v. United
States, 739 F.2d 392, 394 (8th Cir. 1984); Roth v. United
States, 952 F.2d 611, 614 (1st Cir. 1991); Berrios v. Dep't of
the Army, 884 F.2d 28, 30 (1st Cir. 1989); Maniktahla v. John
J. Pershing VA Medical Center, 967 F. Supp. 379, 381-82 (E.D.
Mo. 1997); Hicks v. Brown 929 F. Supp. 1184, 1187-89 (E.D. Ark.
1996); Gregor v. Derwinski, 911 F. Supp. 643 (W.D.N.Y. 1996). 
Consequently, we need not address the parties' remaining
arguments.
          Affirmed.  See Local Rule 27.1.